DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 33.  Two claims appear with the same number “33”.

Claim Objections
Claims 29 and 39 are objected to because of the following informalities: 

Regarding claims 29 and 39:  Each claims a comparator and latch coupled to the preamplifier circuit but this hierarchy seems inconsistent with that disclosed in FIG. 4, which illustrates the amplifier comprising the comparator and latch (see 444 in FIG. 4).

 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-27, 29, 30, 35, 37, 38, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12 of U.S. Patent No. 10,395,699 B2 in view of Alam (US 2013/0155763 A1). 


Regarding claim 21:  Claim 1 of the reference patent teaches a memory device, comprising:    
     a first memory array and a second memory array for storing data associated with the memory device, the first memory array having a first plurality of bit cells and the second memory array having a second plurality of bit cells (the language is identical in the two claims, therefore anticipation); 
(the language is identical in the two claims, therefore anticipation); 
     a preamplifier circuit configured to read data from each of the first plurality of bit cells of the first memory array, the second plurality of bit cells of the second memory array, the third plurality of bit cells of the third memory array, and the fourth plurality of bit cells of the fourth memory array (the language is identical in the two claims, therefore anticipation); 
     first column selection circuitry coupled to the first plurality of bit cells (see the eighth claim element in claim 1); 
     second column selection circuitry coupled to the second plurality of bit cells (see the ninth claim element in claim 1); 
     third column selection circuitry coupled to the third plurality of bit cells (see the tenth claim element in claim 1); and  3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry coupled to the fourth plurality of bit cells (see the eleventh claim element in claim 1).

Claim 1 of the reference patent does not specifically teach 
     first column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells; 
     second column selection circuitry coupled between the preamplifier circuit and the second plurality of bit cells; 

     fourth column selection circuitry coupled between the preamplifier circuit and the fourth plurality of bit cells.

     Alam (FIG. 7, FIG. 8) teaches the following:
     first column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 a first instance of LCS 104 arranged between first and second memory arrays, and a corresponding array gap 110 circuit) coupled between a preamplifier circuit (150) and a first plurality of bit cells; 
     second column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the first instance of LCS 104) coupled between the preamplifier circuit and a second plurality of bit cells; 
     third column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 in a second instance of LCS 104 arranged between the third and fourth memory arrays, and a corresponding array gap 110 circuit) coupled between the preamplifier circuit and a third plurality of bit cells; and  3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the second instance of LCS 104) coupled between the preamplifier circuit and a fourth plurality of bit cells.


     first column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells; 
     second column selection circuitry coupled between the preamplifier circuit and the second plurality of bit cells; 
     third column selection circuitry coupled between the preamplifier circuit and the third plurality of bit cells; and  3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry coupled between the preamplifier circuit and the fourth plurality of bit cells.
     The motivation to do so would have been to couple the preamplifier to the memory cells via the column selection circuitry since Alama already teaches that such a connection was suitable to achieve sharing of an amplifier selectively among a plurality of memory arrays.

Regarding claim 22: Claim 2 of the reference patent teaches the memory device as recited in claim 21, further comprising NMOS- follower circuitry coupled to the preamplifier circuit.

Regarding claim 23:  Claim 3 of the reference patent is identical.
Regarding claim 24:  Claim 4 of the reference patent is identical.
Regarding claim 25:  Claim 5 of the reference patent is identical.


Regarding claim 27:  Claim 7 of the reference patent is identical.

Regarding claim 29:  Claim 1 of the reference patent does not teach the memory device as recited in claim 21, further comprising a comparator and latch component coupled to the preamplifier circuit for receiving voltages and outputting a digital signal.
     However, Alam (FIG. 10) teaches an amplifier circuit comprising a comparator and latch component coupled to the preamplifier circuit for receiving voltages and outputting a digital signal.
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Alam into the device of the claim of the reference patent in a manner such that the device would comprise a comparator and latch component coupled to the preamplifier circuit for receiving voltages and outputting a digital signal.  The motivation to do so would have been to sense, latch, and amplify the data in a manner like that taught by Alam.

Regarding claim 30:  Claim 8 of the reference patent teaches a memory device, comprising: 
     a first memory array, a second memory array, a third memory array, and a fourth memory array (the language is identical in the two claims, therefore anticipation);; 
     a preamplifier circuit (see fifteenth claim element of claim 8); 
(see the seventh claim element of claim 8) ; 
     second column selection circuitry coupled to a first plurality of bit cells of the second memory array (see the eighth claim element of claim 8); 
     third column selection circuitry coupled to a first plurality of bit cells of the third memory array (see the ninth claim element of claim 8); and  5PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry (see the tenth claim element of claim 8)  to a first plurality of bit cells of the fourth memory array, 
     wherein the preamplifier circuit is configured to sample a first return voltage on bit lines associated with the first memory array, a second return voltage on bit lines associated with the second memory array, a third return voltage on bit lines associated with the third memory array, and a fourth return voltage on bit lines associated with the fourth memory array (the language is identical in the two claims, therefore anticipation).

Claim 8 of the reference patent does not specifically teach 
     first column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells of the first memory array; 
     second column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells of the second memory array; 
     third column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells of the third memory array. 3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1


     first column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 a first instance of LCS 104 arranged between first and second memory arrays, and a corresponding array gap 110 circuit) coupled between a preamplifier circuit (150) and a first plurality of bit cells of the first memory array; 
     second column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the first instance of LCS 104) coupled between the preamplifier circuit and a first plurality of bit cells of the second memory array; 
     third column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 in a second instance of LCS 104 arranged between the third and fourth memory arrays, and a corresponding array gap 110 circuit) coupled between the preamplifier circuit and a first plurality of bit cells of the third memory array; and  3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the second instance of LCS 104) coupled between the preamplifier circuit and a first plurality of bit cells of the fourth memory array.

     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Alam into the invention of claim 8 of the reference patent in a manner such that the invention would comprise:

     second column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells of the second memory array; 
     third column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells of the third memory array; and  3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells of the fourth memory array.
     The motivation to do so would have been to couple the preamplifier to the memory cells via the column selection circuitry since Alama already teaches that such a connection was suitable to achieve sharing of an amplifier selectively among a plurality of memory arrays.

Regarding claim 35:  Claim 9 of the reference patent teaches a memory device, comprising: 
     a first memory array and a second memory array for storing data associated with the memory device (the language is identical in the two claims, therefore anticipation);; 
     a third memory array and a fourth memory array for storing data associated with the memory device (the language is identical in the two claims, therefore anticipation);; 
     a preamplifier circuit coupled to lines of the first memory array, lines of the second memory array, lines of the third memory array, and lines of the fourth memory array, (the language is equivalent in the two claims, therefore anticipation);; 
     first column selection circuitry coupled to the lines of the first memory array (see 8th element of claim 9);  7PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     second column selection circuitry coupled to the lines of the second memory array (see 10th element of claim 9); 
     third column selection circuitry coupled between the lines of the third memory array (see 11th element of claim 9); and 
     fourth column selection circuitry coupled between the lines of the fourth memory array (see 12th element of claim 9).

Claim 9 of the reference patent does not specifically teach the following:
     first column selection circuitry coupled between the lines of the first memory array and the preamplifier circuit;  7PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     second column selection circuitry coupled between the lines of the second memory array and the preamplifier circuit; 
     third column selection circuitry coupled between the lines of the third memory array and the preamplifier circuit; and 
     fourth column selection circuitry coupled between the lines of the fourth memory array and the preamplifier circuit.



     Alam (FIG. 7, FIG. 8) teaches the following:
     first column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 a first instance of LCS 104 arranged between first and second memory arrays, and a corresponding array gap 110 circuit) coupled between a preamplifier circuit (150) and a first plurality of bit cells of the first memory array; 
     second column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the first instance of LCS 104) coupled between the preamplifier circuit and a first plurality of bit cells of the second memory array; 
     third column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 in a second instance of LCS 104 arranged between the third and fourth memory arrays, and a corresponding array gap 110 circuit) coupled between the preamplifier circuit and a first plurality of bit cells of the third memory array; and  3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the second instance of LCS 104) coupled between the preamplifier circuit and a first plurality of bit cells of the fourth memory array.


     first column selection circuitry coupled between the lines of the first memory array and the preamplifier circuit;  7PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     second column selection circuitry coupled between the lines of the second memory array and the preamplifier circuit; 
     third column selection circuitry coupled between the lines of the third memory array and the preamplifier circuit; and 
     fourth column selection circuitry coupled between the lines of the fourth memory array and the preamplifier circuit
     The motivation to do so would have been to couple the preamplifier to the memory cells via the column selection circuitry since Alama already teaches that such a connection was suitable to achieve sharing of an amplifier selectively among a plurality of memory arrays.

Regarding claim 37:  Claim 12 of the reference patent teaches the memory device as recited in claim 35, further comprising a comparator and latch component coupled to the preamplifier circuit for receiving voltages and outputting a digital signal.

Regarding claim 38:  Claim 10 of the reference patent teaches Tte memory device as recited in claim 35, wherein each of the lines of the first memory array, the lines of the second memory array, the third memory array, and the fourth memory array are bit lines 

Regarding claim 40:  Claim 9 of the reference patent teaches the memory device as recited in claim 35, further comprising first PMOS- follower circuitry coupled to the first memory array (“first PMOS-follower circuitry coupled to lines accessible at a first end of the first memory array”).



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Regarding claims 28 and 37: Each claims “the preamplifier circuit is configured to select” but the specification does not disclose an amplifier being configured to perform the function of selecting.  It is stated in [0039], “In general, the preamplifier circuitry 336 may be coupled to column selection circuitry of each array 302-308 and physically positioned such that the routing or distance between the preamplifier circuitry 336 and each of the memory arrays 302-308 may be substantially identical. For instances, in the illustrated example, the preamplifier circuitry 336 may be coupled to the bit lines of the memory array 302 via the column selection circuitry 312, to the bit lines of the memory arrays 304 via the column selection circuitry 314, to the bit lines of the memory array 306 via the column selection circuitry 320, and to the bit lines of the memory arrays 308 via the column selection circuitry 322”.  Therefore the amplifier is not configured to select but rather is coupled to the bit lines and/or memory cells of an array in a selective manner by column selection circuitry.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 33, and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 27:  The claim recites the limitation "the first PMOS-follower circuitry”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding first instance of claim 33: The claim recites the limitation "the first PMOS-follower circuitry”.  There is insufficient antecedent basis for this limitation in the claim. Claim 34 depends on claim 33.

Regarding second instance of claim 33: The claim recites the limitation "the first PMOS-follower circuitry”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 34 depends on claim 33.

Regarding claim 34:  Since two claims labeled “33” exist, it is indefinite as to which claim 33 the claim 34 is meant to depend on.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 24, 28-30, 35, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong (US 2014/0032812 A1).

Regarding claim 21:  Ong (FIG. 7, FIG. 8, and FIG. 10) teaches a memory device, comprising: 
     a first memory array (a top most or first MAT 102 in the left most column of MATs in FIG. 7 for example) and a second memory array (another MAT 102 below the first) for storing data associated with the memory device, the first memory array having a first plurality of bit cells and the second memory array having a second plurality of bit cells (each of MATs 102 is an array of STT-MRAM cells 30; a single bit cell or memory cell 30 is illustrated in FIG. 2A, and is also labeled in FIG. 8 within MAT 102); 
(another MAT 102 below the second) and a fourth memory array (another MAT 102 below the third) for storing data associated with the memory device, the third memory array having a third plurality of bit cells and the fourth memory array having a fourth plurality of bit cells; 
     a preamplifier circuit (global sense amplifier 150) configured to read data from each of the first plurality of bit cells of the first memory array, the second plurality of bit cells of the second memory array, the third plurality of bit cells of the third memory array, and the fourth plurality of bit cells of the fourth memory array (as illustrated in each of FIG. 7 and FIG. 8; as disclosed in [0048-0060]); 
     first column selection circuitry coupled between the preamplifier circuit and the first plurality of bit cells (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 a first instance of LCS 104 arranged between the first and second memory arrays, and a corresponding array gap 110 circuit); 
     second column selection circuitry coupled between the preamplifier circuit and the second plurality of bit cells (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the first instance of LCS 104); 
     third column selection circuitry coupled between the preamplifier circuit and the third plurality of bit cells (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 in a second instance of LCS 104 arranged between the third and fourth memory arrays, and a corresponding array gap 110 circuit); and  3PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
(a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the second instance of LCS 104).


Regarding claim 23:  Ong teaches the memory device as recited in claim 21, wherein the first plurality of bit cells, the second plurality of bit cells, the third plurality of bit cells, and the fourth plurality of bit cells are coupled to the preamplifier circuit by a plurality of lines (bitlines BL 212 in each respective memory array).  

Regarding claim 24:  Ong teaches the memory device as recited in claim 23, wherein the plurality of lines are bit lines (bitlines BL 212 in each respective memory array).

Regarding claim 28:  Ong teaches the memory device as recited in claim 21, wherein the preamplifier circuit is configured to select one of the first plurality of bit cells of the first memory array, the second plurality of bit cells of the second memory array, the third plurality of bit cells of the third memory array, and the fourth plurality of bit cells of the fourth memory array when reading the data (the sense amplifier 150 is selectively coupled to each of the memory arrays for reading data as illustrated in FIG. 7 and FIG. 8, and disclosed in [0048-0060]; for example the ENR and ISOT and ISOB signals cause the sense amplifier to be coupled to memory cells of a memory array for reading data).  

(FIG. 10; [0056]) teaches the memory device as recited in claim 21, further comprising a comparator (410; inherently a comparison is made since a reference signal GREF is input) and latch component (420) coupled to the preamplifier circuit for receiving voltages and outputting a digital signal (DR_n).


Regarding claim 30:  Ong (FIG. 7, FIG. 8, and FIG. 10) teaches a memory device, comprising: 
     a first memory array (a top most or first MAT 102 in the left most column of MATs in FIG. 7 for example), a second memory array (another MAT 102 below the first), a third memory array (another MAT 102 below the second) and a fourth memory array (another MAT 102 below the third), and a fourth memory array (another MAT 102 below the third); 
     a preamplifier circuit (global sense amplifier 150); 
     first column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 a first instance of LCS 104 arranged between the first and second memory arrays, and a corresponding array gap 110 circuit) coupled between the preamplifier circuit and a first plurality of bit cells of the first memory array (the amplifier 150 is coupled to the column selection circuitry via main bit lines MBL, array gap 110, and global bit lines GBL_n 160); 
     second column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the first instance of LCS 104) coupled between the preamplifier circuit and a first plurality of bit cells of the second memory array; 
     third column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 in a second instance of LCS 104 arranged between the third and fourth memory arrays, and a corresponding array gap 110 circuit) coupled between the preamplifier circuit and a first plurality of bit cells of the third memory array; and  5PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     fourth column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the second instance of LCS 104).coupled between the preamplifier circuit and a first plurality of bit cells of the fourth memory array, wherein the preamplifier circuit is configured to sample a first return voltage on bit lines associated with the first memory array, a second return voltage on bit lines associated with the second memory array, a third return voltage on bit lines associated with the third memory array, and a fourth return voltage on bit lines associated with the fourth memory array (a current on GBL_n indicative of a voltage on GBL_n is input or sampled, and a voltage at the output of 410 in FIG. 10 is sampled; [0065]).


Regarding claim 35:  Ong (FIG. 7, FIG. 8, and FIG. 10) teaches a memory device comprising: 
(a top most or first MAT 102 in the left most column of MATs in FIG. 7 for example) and a second memory array (another MAT 102 below the first) for storing data associated with the memory device; 
     a third memory array (another MAT 102 below the second) and a fourth memory array (another MAT 102 below the third) for storing data associated with the memory device; 
     a preamplifier circuit (global sense amplifier 150) coupled to lines of the first memory array (bitlines BL 212 in the respective MAT 102), lines of the second memory array (bitlines BL 212 in the respective MAT 102), lines of the third memory array (bitlines BL 212 in the respective MAT 102), and lines of the fourth memory array (bitlines BL 212 in the respective MAT 102), wherein the preamplifier circuit is configured to read data from each of the first memory array, the second memory array, the third memory array, and the fourth memory array (as illustrated in each of FIG. 7 and FIG. 8; as disclosed in [0048-0060]);   
     first column selection circuitry (an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 a first instance of LCS 104 arranged between the first and second memory arrays, and a corresponding array gap 110 circuit) coupled between the lines of the first memory array and the preamplifier circuit;  7PATENT Attorney Docket No. 080-0298-01000/DES14-06C1 
     second column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the first instance of LCS 104) coupled between the lines of the second memory array and the preamplifier circuit; 
(an upper row of column select transistors controlled by ISOT signal as seen in LCS 104 in FIG. 8 in a second instance of LCS 104 arranged between the third and fourth memory arrays, and a corresponding array gap 110 circuit) coupled between the lines of the third memory array and the preamplifier circuit; and 
     fourth column selection circuitry (a lower row of column select transistors controlled by ISOB signal as seen in LCS 104 in FIG. 8 in the second instance of LCS 104).coupled between the lines of the fourth memory array and the preamplifier circuit.

Regarding claim 37:  Ong (FIG. 10; [0056]) teaches the memory device as recited in claim 35, further comprising a comparator (410; inherently a comparison is made since a reference signal GREF is input) and latch component (420) coupled to the preamplifier circuit for receiving voltages and outputting a digital signal (DR_n).

Regarding claim 38:  Ong teaches the memory device as recited in claim 35, wherein each of the lines of the first memory array, the lines of the second memory array, the third memory array, and the fourth memory array are bit lines (bitlines BL 212 in each respective memory array).

Regarding claim 39:  Ong teaches the memory device as recited in claim 35, wherein the preamplifier circuit is configured to select one of the first memory array, the second memory array, the third memory array, and the fourth memory array when reading the (the sense amplifier 150 is selectively coupled to each of the memory arrays for reading data as illustrated in FIG. 7 and FIG. 8, and disclosed in [0048-0060]; for example the ENR and ISOT and ISOB signals cause the sense amplifier to be coupled to memory cells of a memory array for reading data)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 25-27, 31-34, 36, and 40 (second instance of claim 33) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Alam (US 2013/0155763 A1).

Regarding claim 22:  Ong does not specifically teach the memory device further comprising NMOS-follower circuitry coupled to the preamplifier circuit.
     Alam ([0056]) teaches using voltage regulator circuitry including READ VOLTAGE REGULATOR 313 and WRITE 0 VOLTAGE REGULATOR 315 (FIG. 2D; the voltage regulators are coupled to a bit line 132 and/or133), wherein each may comprise an NMOS-follower circuit further comprising a NMOS-follower transistor.
     It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that an NMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on bit lines of a memory array.  The motivation to do so would have been to use an NMOS-follower circuit such as one comprising at least one NMOS-follower transistor for regulating voltage on a bit line or a plurality of bit lines when reading from or writing to a memory cell or memory cells of a selected memory array like that taught by Alam.





     Alam ([0056]) teaches using voltage regulator circuitry including READ VOLTAGE REGULATOR 213 and WRITE 0 VOLTAGE REGULATOR 215 (FIG. 2B; the voltage regulators are coupled to a selected source line SL 134), wherein each may comprise a PMOS-follower circuit further comprising a PMOS-follower transistor.

     It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that a PMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on selected source lines of a memory array.  The motivation to do so would have been to use a PMOS-follower circuit such as at least one PMOS-follower transistor for regulating voltage on a source line or a plurality of source lines when reading and/or writing to a memory cell or memory cells of a selected memory array like that taught by Alam.



Regarding claim 26. Ong as modified above teaches the memory device as recited in claim 25, wherein the first plurality of lines are source lines (source lines 134 from FIG. 2B of Alam).


     Alam ([0056]) teaches using voltage regulator circuitry including READ VOLTAGE REGULATOR 213 and WRITE 0 VOLTAGE REGULATOR 215 (FIG. 2B; the voltage regulators are coupled to a selected source line SL 134), wherein each may comprise a PMOS-follower circuit further comprising a PMOS-follower transistor.

     It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that a PMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on selected source lines of a memory array.  The motivation to do so would have been to use a PMOS-follower circuit such as at least one PMOS-follower transistor for regulating voltage on a source line or a plurality of source lines when reading and/or writing to a memory cell or memory cells of a selected memory array like that taught by Alam.



Regarding claim 31:  Ong does not specifically teach the memory device further comprising NMOS-follower circuitry coupled to the preamplifier circuit.
     Alam ([0056]) teaches using voltage regulator circuitry including READ VOLTAGE REGULATOR 313 and WRITE 0 VOLTAGE REGULATOR 315 (FIG. 2D; the voltage 
     It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that an NMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on bit lines of a memory array.  The motivation to do so would have been to use an NMOS-follower circuit such as one comprising at least one NMOS-follower transistor for regulating voltage on a bit line or a plurality of bit lines when reading from or writing to a memory cell or memory cells of a selected memory array like that taught by Alam.


Regarding claim 32:  Ong does not specifically teach the memory device as recited in claim 30, further comprising: 
     first PMOS-follower circuitry for driving a first read voltage and a first write voltage along source lines associated with the first plurality of bit cells of the first memory array; 
     second PMOS-follower circuitry for driving a second read voltage and a second write voltage along source lines associated with the first plurality of bit cells of the first memory array and the first plurality of bit cells of the second memory array; and 
     third PMOS-follower circuitry for driving a third read voltage and a third write voltage along source lines associated with the first plurality of bit cells of the third memory array and the first plurality of bit cells of the fourth memory array.


     It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that a PMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on selected source lines of the memory arrays.  Considering that there is a 110 instance above the first memory array (at the side of LCS), a second 110 instance below the first memory array, and a third below the third memory array then the modified device would comprise:

     first PMOS-follower circuitry (within the 110 instance above the first memory array) for driving a first read voltage and a first write voltage along source lines associated with the first plurality of bit cells of the first memory array; 
     second PMOS-follower circuitry (within the 110 instance below the firs memory array) for driving a second read voltage and a second write voltage along source lines associated with the first plurality of bit cells of the first memory array and the first plurality of bit cells of the second memory array; and 
     third PMOS-follower circuitry (within the 110 instance below the third memory array) for driving a third read voltage and a third write voltage along source lines associated with the first plurality of bit cells of the third memory array and the first plurality of bit cells of the fourth memory array.


Regarding claim 33 (first instance):  In so far as definite Ong does not specifically teach the memory device as recited in claim 30, wherein: first PMOS-follower circuitry includes read PMOS-follower circuitry and write PMOS-follower circuitry. 
     Alam ([0056]) teaches using voltage regulator circuitry including READ VOLTAGE REGULATOR 213 and WRITE 0 VOLTAGE REGULATOR 215 (FIG. 2B; the voltage regulators are coupled to a selected source line SL 134), wherein each may comprise a PMOS-follower circuit further comprising a PMOS-follower transistor.
      It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that a PMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on selected source lines of a memory array.  The motivation to do so would have been to use a PMOS-follower circuit such as at least one PMOS-follower transistor for regulating voltage on a source line or a plurality of source lines when reading and/or writing to a memory cell or memory cells of a selected memory array like that taught by Alam.



     Alam ([0056]) teaches using voltage regulator circuitry including READ VOLTAGE REGULATOR 213 and WRITE 0 VOLTAGE REGULATOR 215 (FIG. 2B; the voltage regulators are coupled to a selected source line SL 134), wherein each may comprise a PMOS-follower circuit further comprising a PMOS-follower transistor.
      It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that a PMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on selected source lines of a memory array.  The motivation to do so would have been to use a PMOS-follower circuit such as at least one PMOS-follower transistor for regulating voltage on a source line or a plurality of source lines when reading and/or writing to a memory cell or memory cells of a selected memory array like that taught by Alam.

Regarding claim 34. In so far as definite Ong as modified above teaches the memory device as recited in claim 30, wherein the first plurality of lines are source lines (source lines 134 from FIG. 2B of Alam).

Regarding claim 36:  Ong does not specifically teach the memory device further comprising NMOS-follower circuitry coupled to the preamplifier circuit.

     It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or method of Ong in a manner such that an NMOS-follower circuit similar to that of Alam would be in the array gap 110 circuit for regulating voltage on bit lines of a memory array.  The motivation to do so would have been to use an NMOS-follower circuit such as one comprising at least one NMOS-follower transistor for regulating voltage on a bit line or a plurality of bit lines when reading from or writing to a memory cell or memory cells of a selected memory array like that taught by Alam.


Regarding claim 40:  Ong does not specifically teach the memory device as recited in claim 35, further comprising first PMOS-follower circuitry coupled to the first memory array.  
     Alam ([0056]) teaches using voltage regulator circuitry including READ VOLTAGE REGULATOR 213 and WRITE 0 VOLTAGE REGULATOR 215 (FIG. 2B; the voltage regulators are coupled to a selected source line SL 134), wherein each may comprise a PMOS-follower circuit further comprising a PMOS-follower transistor.
     It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Alam into the device and/or 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827